Citation Nr: 0430992	
Decision Date: 11/22/04    Archive Date: 11/29/04

DOCKET NO.  03-19 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Muskogee, Oklahoma


THE ISSUE

Whether a request for waiver of recovery of an overpayment of 
pension benefits in the amount of $42,228 was timely filed.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his sister


ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had active military service from June 1965 to 
June 1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 decision by a Committee on 
Waivers and Compromises (COW) at the RO which denied the 
veteran's request for waiver of recovery of an overpayment of 
pension benefits in the amount of $42,228.  The Committee 
found that the veteran's request for a waiver had not been 
received within the 180-day period specified by law and was 
therefore untimely.

The veteran testified at a videoconferencing hearing in 
November 2003 in connection with his appeal.  After the 
hearing, the record was left open for a period of 30 days to 
allow the veteran to submit a statement from a gentleman with 
whom he had once lived regarding the veteran's mental status 
during the period relevant to the appeal.  Two lay statements 
were received from childhood friends who asserted that the 
veteran's mental health began to deteriorate after military 
service.  

The case was remanded by the Board to the RO in June 2004 for 
additional development of the record.  After the requested 
development was completed, a supplemental statement of the 
case was issued in July 2004 and the case was returned to the 
Board for appellate review.  


FINDINGS OF FACT

1.  An overpayment of pension benefits in the original amount 
of $42,228 was created on July 17, 2000.

2.  Notice of the indebtedness was sent to the veteran at his 
address of record on July 29, 2000.

3.  The RO received a request for a waiver of recovery of the 
overpayment amount in March 2003.

4.  The evidence does not show that the veteran's receipt of 
the overpayment notice was delayed by reason of VA or postal 
error or other reason beyond his control; or that the veteran 
was found incompetent for VA purposes at the time that the 
July 2000 notice of overpayment was sent to the veteran.


CONCLUSION OF LAW

The veteran's claim for waiver of recovery of an overpayment 
of pension benefits in the amount of $42,228 was not timely 
filed.  38 U.S.C.A. § 5302(a) (West 2002); 38 C.F.R. § 
1.963(b) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), is not applicable to claims involving 
waiver of a VA indebtedness.  Barger v. Principi, 16 Vet. 
App. 132 (2002).

The veteran was found to be permanently and totally disabled 
for pension purposes in December 1995 and pension was 
thereafter awarded to him from August 1992 at a rate that 
assumed receipt of no income from any source.  In 1998 the RO 
obtained information that the veteran had previously-
unreported assets consisting of bank deposits from which he 
was possibly receiving interest income.  In July 2000 the 
pension award was retroactively terminated, resulting in 
creation of the overpayment.  The veteran's request for 
waiver of recovery of the overpayment was received in March 
2003.

The veteran has not challenged the validity of the 
indebtedness.  Accordingly, that question need not be 
addressed on appeal.  See Schaper v. Derwinski, 1 Vet. App. 
430 (1991).

The determination that the waiver request was not timely 
filed was based on information from the VA Debt Management 
Center (DMC) that a formal notification of the debt had been 
issued to the veteran on July 29, 2000.  When the case was 
initially before the Board in June 2004, the claims file 
appeared incomplete; i.e., the actual notice letter was 
missing from the claims file, as were other documents 
associated with the termination of the award and creation of 
the overpayment.  

Waiver of recovery of overpayments of VA benefits may be 
granted if it is determined that recovery would be against 
equity and good conscience and if waiver is not otherwise 
precluded.  38 U.S.C.A. § 5302(a) and (c) (West 2002); 
38 C.F.R. §§ 1.962, 1.963, 1.965(b) (2004).

However, the threshold question in any claim concerning a 
request for such a waiver is whether the waiver request was 
timely filed.  Under the applicable criteria, a request for 
waiver of an indebtedness (other than loan guaranty) shall 
only be considered: (1) if it is made within 2 years 
following the date of a notice of indebtedness issued on or 
before March 31, 1983, by VA to the debtor, or (2) except as 
otherwise provided herein, if it is made within 180 days 
following the date of a notice of indebtedness issued on or 
after April 1, 1983, by VA to the debtor. 
38 U.S.C.A. § 5302(a) (West 2002); 38 C.F.R. § 1.963(b) 
(2004).

The 180-day period may be extended if the individual 
requesting waiver demonstrates to the Chairperson of the 
Committee on Waivers and Compromises that, as a result of an 
error by either VA or the postal authorities, or due to other 
circumstances beyond the debtor's control, there was a delay 
in such individual's receipt of the notification of 
indebtedness beyond the time customarily required for mailing 
(including forwarding).  38 C.F.R. § 1.963(b)(2) (2004).  If 
the requester does substantiate that there was such a delay 
in the receipt of the notice of indebtedness, the Chairperson 
shall direct that the 180-day period be computed from the 
date of the requester's actual receipt of the notice of 
indebtedness.  Id.

Because the notice of overpayment was issued after March 31, 
1983, the appellant had 180 days from the date of that notice 
in which to request a waiver of recovery of the debt.  
Clearly, the appellant's request for a waiver was received 
more than 180 days after the notification of overpayment in 
July 2000.

The Board acknowledges that the claims folder does not 
contain a copy of the July 29, 2000 notice of overpayment.  
As such, the Board remanded the case to the VBA AMC for 
further development of the record, despite the fact that the 
veteran admitted to receiving the notice letter regarding the 
overpayment.  Essentially, the AMC was directed to provide 
verification of the date on which the initial notice of 
indebtedness and the right to request waiver were dispatched 
by the DMC to the debtor.  The AMC was directed to obtain (1) 
a signed, written certification from DMC identifying the date 
of dispatch of the notice, (2) a printout of the CAROLS 
(Centralized Accounts Receivable Online System) computer 
screen indicating the date of dispatch of the notice letter, 
(3) a statement that explains the details of the screen, (4) 
a copy of the type of the form letter sent to the debtor, and 
(5) a copy of any correspondence received from the debtor.  
See OF BULLETIN 99.GCI.04, May 14, 1999.

Pursuant to the remand instructions, the AMC obtained a 
signed, written certification from DMC identifying July 29, 
2000 as the date of dispatch of the demand letter, including 
a notice of his rights regarding the notice of overpayment.  
In addition, a printout of the CAROLS computer screen with an 
explanation of the details of the screen was obtained which 
indicated that the notice of overpayment letter was 
dispatched to the veteran's address of record at that time on 
July 29, 2000.  There was no indication the notice letter as 
returned as undeliverable due to an incorrect address.  Also, 
a copy of the type of the form letter that was sent to the 
veteran was obtained and associated with the claims file.  
Finally, an audit was prepared, showing the amount of the 
overpayment as the difference between the amount paid versus 
the amount due during a specific time period.  

In addition, a separate review of the claims folder by the 
undersigned reveals no indication that the notice was 
returned as undeliverable.  Moreover, there is a presumption 
of regularity that attends the administrative functions of 
the government.  Clear evidence to the contrary is required 
to rebut the presumption of regularity.  See Ashley v. 
Derwinski, 2 Vet. App. 307 (1992) (citing United States v. 
Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926)).  While 
Ashley dealt with regularity of procedures at the Board, in 
Mindenhall v. Brown, 7 Vet. App. 271 (1994), appeal 
dismissed, 53 F.3d 347 (Fed. Cir. 1995) the United States 
Court of Appeals for Veterans Claims applied this presumption 
of regularity to procedures (mailing of notice letters of 
scheduled examinations at the RO (the law presumes the 
regularity of the administrative process "in the absence of 
clear evidence to the contrary"); Ashley v. Derwinski, 2 Vet. 
App. 62, 64- 65 (1992); Saylock v. Derwinski, 3 Vet. App. 
394, 395 (1992).  See McCullough v. Principi, 15 Vet. App. 
272 (2001) (appellant's assertion that she did not recall 
receiving notice from originating agency that she had 180 
days to request waiver of recovery of overpayment of death 
pension was not "clear evidence to the contrary" to rebut 
presumption that notice was properly mailed to her); YT v. 
Brown, 9 Vet. App. 195, 199 (1996) (appellant's statement 
that she did not receive the November 1990 statement of the 
case is not the "clear evidence to the contrary" that is 
required to rebut the presumption of regularity that the 
notice was sent); Mason v. Brown, 8 Vet. App. 44, 55 (1995) 
("appellant's statement of nonreceipt, standing alone, is not 
the type of 'clear evidence to the contrary' which is 
sufficient to rebut the presumption"); see also Clemmons v. 
West, 206 F.3d 1401, 1403 (Fed. Cir. 2000) ("Government 
officials are presumed to carry out their duties in good 
faith and proof to the contrary must be almost irrefragable 
to overcome that presumption").

In this case, no clear evidence to the contrary has been 
presented with which to rebut the presumption of regularity.  
It is therefore presumed that timely notice of the 
overpayment was sent to the veteran at his last known address 
of record on July 29, 2000.  Similarly, the appellant has not 
alleged or shown some postal error that resulted in non-
receipt or delayed receipt of the overpayment notice.

In the March 2003 claim for a waiver of the overpayment, the 
veteran's sister reported that the veteran had been sick for 
a long time, and that when he received the notice of the 
overpayment, he did not understand what it was.  In essence, 
the veteran's sister has asserted that the veteran was not 
competent for VA purposes at the time he received the notice 
of the overpayment in July 2000.  These assertions were 
reiterated at the veteran's videoconference hearing in 
November 2003.  In this regard, the claims file contains 
medical records showing a diagnosis of schizophrenia at the 
time of the December 1995 rating decision which granted the 
veteran nonservice-connected pension.  In addition, lay 
statements from the veteran's childhood friends indicate that 
the veteran's health began to deteriorate after service.  

Nonetheless, there is nothing in the record to indicate that 
the veteran was declared incompetent for VA purposes at the 
time that the July 2000 notice of overpayment was sent to 
him.  Moreover, the issue in this case is a matter of 
procedure.  VA informed the appellant in July 2000 that he 
had 180 days from the date of the letter to file a 
disagreement with the RO.  His failure to do so within the 
180-day time period does not provide the Board with a basis 
for waiving the requirement for a timely filed request for 
waiver.

Under these circumstances, the Board finds no reasonable 
basis upon which to conclude that the veteran's request for 
waiver of recovery of the overpayment at issue was timely 
received.  38 U.S.C.A. § 5302(a) (West 2002); 38 C.F.R. 
§ 1.963(b) (2004).  Accordingly, the Board must deny the 
appeal.


ORDER

As a timely request for waiver of recovery of an overpayment 
of pension benefits in the amount of $42,228 was not 
submitted, the appeal is denied.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



